Exhibit 4.2 CREDIT AGREEMENT Dated as of June 9, 2008, as Amended and Restated as of July 16, 2009 among PLY GEM HOLDINGS, INC., PLY GEM INDUSTRIES, INC., as the Specified U.S. Borrower, CWD WINDOWS AND DOORS, INC., as the Canadian Borrower, The Other Borrowers Named Herein, CREDIT SUISSE, as Administrative Agent, U.S. Swing Line Lender and U.S. L/C Issuer, GENERAL ELECTRIC CAPITAL CORPORATION, as Collateral Agent, CREDIT SUISSE, TORONTO BRANCH as Canadian Swing Line Lender and Canadian L/C Issuer, The Other Lenders Party Hereto, CREDIT SUISSE SECURITIES (USA) LLC, as Sole Lead Arranger and Sole Bookrunner and GENERAL ELECTRIC CAPITAL CORPORATION, as Syndication Agent and UBS Loan Finance LLC, as Documentation Agent [CS&M Ref No. 5865-643] TABLE OF CONTENTS ARTICLE I
